Citation Nr: 0301695	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-02 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Basic eligibility for entitlement to death pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had recognized Philippine guerilla service from 
January 1945 to September 1945.  He died on July [redacted], 1981.  
The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2001 by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision in June 1989 denied 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that determination, which became final.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  She has 
submitted additional evidence in an attempt to reopen her 
claim.  The issue before the Board is whether new and 
material evidence sufficient to reopen the claim has been 
presented or secured.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1989 denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

2.  Evidence added to the record since June 1989 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.

3.  The veteran's only service was service in the organized 
guerrilla forces of the Commonwealth of the Philippines prior 
to July 1, 1946.  


CONCLUSIONS OF LAW

1.  A rating decision in June 1989, which denied entitlement 
to service connection for the cause of the veteran's death, 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

2.  Additional evidence presented or secured since June 1989 
is not new and material, and the claim of entitlement to 
service connection for the cause of the veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The appellant lacks basic eligibility for entitlement to 
death pension. 38 U.S.C.A. §§ 107, 1521, 1541, 5107 (West 
1991 & Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claims which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefits which the veteran is 
seeking.  Specifically, in a February 2001 letter, the RO 
notified the appellant that she had to submit evidence 
showing that the cause of the veteran's death had its onset 
during his recognized service or was related to a disease, 
injury, or event which occurred during such service. With 
regard to the issue of basic eligibility for death pension, 
at a personal hearing in April 2002, a Decision Review 
Officer informed the appellant that she was not eligible for 
death pension based on the veteran's recognized Philippine 
guerilla service and a change in the law by the US Congress 
would be needed to make her eligible for death pension.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the appellant's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the appellant if the Board decides her appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

I. Attempt to Reopen Claim for Service Connection for Cause 
of Death

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in producing death, but rather, it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  § 1110 (West 1991 & Supp. 2002).   

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The evidence of record at the time of the prior final denial 
of the appellant's claim of entitlement to service connection 
for the cause of the veteran's death in June 1989 included 
service medical records, the veteran's death certificate, and 
a statement by a physician.

The veteran's service medical records included:
(1)	Affidavit for Philippine Army Personnel, dated in March 
1946, showing wounds and illnesses incurred from 8 
December 1941 to date of return to military control as 
none; and 
(2)	US Army examination for service separation, dated in 
March 1946, showing significant diseases, wounds, and 
injuries as none.

The veteran's death certificate listed his cause of death as 
malignant lymphoma.

In a statement dated in May 1988, Dr. J. V. B. stated that he 
was the veteran's battalion surgeon during and after the 
Japanese occupation and treated the veteran for pulmonary 
tuberculosis, which was one of the causes of his death.  (The 
Board notes that the veteran's service medical records did 
not show that he had tuberculosis during his recognized 
guerilla service and that his death certificate did not list 
tuberculosis as a cause of his death.)

The additional evidence added to the record since June 1989 
includes statements by appellant which relate to her claim 
for death pension.  The Board finds that these statements by 
the appellant are new but not material, because they are not 
related to issue of service connection for cause of veteran's 
death.  

The additional evidence also includes records of the 
veteran's medical treatment during the year 1980 (the year 
prior to his death) which show, inter alia, a diagnosis of 
pulmonary tuberculosis in May 1980 and a question of 
malignant lymphoma in August 1980.  The Board finds that 
these medical records are new but not material, because they 
do not contain a finding or opinion that malignant lymphoma, 
the cause of death, was related to veteran's recognized 
guerilla service and do not contain a finding or opinion that 
tuberculosis substantially or materially contributed to his 
death.

In sum, none of the additional evidence is both new and 
material and, for that reason, the claim for service 
connection for the cause of the veteran's death is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).

I. Basic Eligibility for Death Pension

A statute provides that VA shall pay pension to each veteran 
of a period of war who meets certain service requirements and 
who is permanently and totally disabled from non-service 
connected disability.  See 38 U.S.C.A. §§ 1521(a) (West 
1991).  VA shall pay pension [known as death pension] to the 
surviving spouse of each veteran of a period of war who met 
the service requirements of 38 U.S.C.A. § 1521(j) or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service connected 
disability.  See 38 U.S.C.A. § 1541(a) (West 1991).  

However, 38 U.S.C.A. § 107 (West 1991 & Supp. 2002) provides 
that service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under-
(1)	contracts of National Service Life Insurance entered 
into before February 18, 1946;
(2)	chapter 10 of title 37; and
(3)	chapters 11, 13, and 24 of title 38.

The Board notes that 38 U.S.C.A. § 107 (West 1991 & Supp. 
2002) does not provide that service before July 1, 1946, in 
the organized military forces of the Philippines, including 
organized guerrilla forces recognized by the US Army, confers 
any right to VA non-service connected pension benefits on an 
individual with such service or any right to VA death pension 
on a surviving spouse of such an individual.  The rights to 
VA pension and death pension are contained in chapter 15 of 
Title 38 of the United States Code.  38 U.S.C.A. § 107 (West 
1991 & Supp. 2002) does not confer on the appellant any right 
to death pension as the surviving spouse of a veteran whose 
only service was recognized Philippine guerrilla service.  
She thus does not have basic eligibility for entitlement to 
death pension.  38 U.S.C.A. §§ 107, 1521, 1541 (West 1991 & 
Supp. 2002).     

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 





ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the appeal on that issue is denied.

The appellant not having basic eligibility for entitlement to 
death pension, the appeal on that issue is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

